Name: Council Decision (EU) 2018/1651 of 31 October 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the third instalment for 2018
 Type: Decision
 Subject Matter: economic geography;  EU institutions and European civil service;  cooperation policy;  EU finance;  budget
 Date Published: 2018-11-06

 6.11.2018 EN Official Journal of the European Union L 275/14 COUNCIL DECISION (EU) 2018/1651 of 31 October 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the third instalment for 2018 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (1), and in particular Article 7(2) thereof, Having regard to Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (the 11th EDF Financial Regulation) (2), and in particular Article 21(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 21(5) of the 11th EDF Financial Regulation, the Commission is to present a proposal by 10 October 2018 specifying: (a) the amount of the third instalment of the contribution for 2018; and (b) a revised annual amount of the contribution for 2018, in cases where the amount deviates from actual needs. (2) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) sent to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous European Development Funds (EDFs). Therefore, a call for funds under the 11th EDF should be made for funds called by the Commission. (4) On 9 July 2018, the Council adopted Decision (EU) 2018/965 (3), setting the annual amount of the Member States' EDF contributions for 2018 at EUR 4 250 000 000 for the Commission and at EUR 250 000 000 for the EIB, HAS ADOPTED THIS DECISION: Article 1 The individual EDF contributions to be paid by the Member States to the Commission and the EIB as the third instalment for 2018 are provided for in the table set out in the Annex. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 31 October 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 210, 6.8.2013, p. 1. (2) OJ L 58, 3.3.2015, p. 17. (3) Council Decision (EU) 2018/965 of 6 July 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment and a revised annual amount for 2018 (OJ L 172, 9.7.2018, p. 4). ANNEX MEMBER STATES Key 10th EDF % Key 11th EDF % 3rd instalment 2018 (EUR) Total Commission EIB 11th EDF 10th EDF BELGIUM 3,53 3,24927 29 243 430,00 0,00 29 243 430,00 BULGARIA 0,14 0,21853 1 966 770,00 0,00 1 966 770,00 CZECH REPUBLIC 0,51 0,79745 7 177 050,00 0,00 7 177 050,00 DENMARK 2,00 1,98045 17 824 050,00 0,00 17 824 050,00 GERMANY 20,50 20,57980 185 218 200,00 0,00 185 218 200,00 ESTONIA 0,05 0,08635 777 150,00 0,00 777 150,00 IRELAND 0,91 0,94006 8 460 540,00 0,00 8 460 540,00 GREECE 1,47 1,50735 13 566 150,00 0,00 13 566 150,00 SPAIN 7,85 7,93248 71 392 320,00 0,00 71 392 320,00 FRANCE 19,55 17,81269 160 314 210,00 0,00 160 314 210,00 CROATIA 0,00 0,22518 2 026 620,00 0,00 2 026 620,00 ITALY 12,86 12,53009 112 770 810,00 0,00 112 770 810,00 CYPRUS 0,09 0,11162 1 004 580,00 0,00 1 004 580,00 LATVIA 0,07 0,11612 1 045 080,00 0,00 1 045 080,00 LITHUANIA 0,12 0,18077 1 626 930,00 0,00 1 626 930,00 LUXEMBOURG 0,27 0,25509 2 295 810,00 0,00 2 295 810,00 HUNGARY 0,55 0,61456 5 531 040,00 0,00 5 531 040,00 MALTA 0,03 0,03801 342 090,00 0,00 342 090,00 NETHERLANDS 4,85 4,77678 42 991 020,00 0,00 42 991 020,00 AUSTRIA 2,41 2,39757 21 578 130,00 0,00 21 578 130,00 POLAND 1,30 2,00734 18 066 060,00 0,00 18 066 060,00 PORTUGAL 1,15 1,19679 10 771 110,00 0,00 10 771 110,00 ROMANIA 0,37 0,71815 6 463 350,00 0,00 6 463 350,00 SLOVENIA 0,18 0,22452 2 020 680,00 0,00 2 020 680,00 SLOVAKIA 0,21 0,37616 3 385 440,00 0,00 3 385 440,00 FINLAND 1,47 1,50909 13 581 810,00 0,00 13 581 810,00 SWEDEN 2,74 2,93911 26 451 990,00 0,00 26 451 990,00 UNITED KINGDOM 14,82 14,67862 132 107 580,00 0,00 132 107 580,00 TOTAL EU-28 100,00 100,00 900 000 000,00 0,00 900 000 000,00